


Exhibit 10.1
 
 
AGREEMENT
 
THIS AGREEMENT (the "Agreement") is entered into as of the 14th day of April,
2008, by and between DEEPHAVEN MCF ACQUISITION LLC, a Delaware limited liability
company ("Purchaser"), and NORTHERN OIL AND GAS, INC., a Nevada corporation
("Agent"). Each of Purchaser and Agent is referred to individually herein as a
"Party" and collectively herein as the "Parties".
 
BACKGROUND
 
WHEREAS, Agent desires to act as Purchaser's agent from the date hereof and
continuing until August 1, 2008 (the "Agency Period") to acquire oil, gas and
mineral interests/leases for Purchaser in the area known as the Bakken Shale in
Mountrail County, North Dakota (the "Designated Area") to be specifically
described from time to time on an Exhibit 1, as agreed on by the Parties prior
to the date hereof, and an Exhibit 2, as agreed on by the Parties subsequent to
the date hereof, and which are reasonably satisfactory to the Purchaser, after
it receives reasonable prior notice and information with regard thereto from
Agent (the "Leases"), for a total consideration to be paid by Purchaser for such
Leases not to exceed, in any event, Eight Million One Hundred Thousand Dollars
($8,100,000.00) in the aggregate; provided, however, that the Agency Period
during which the Agent may purchase Leases for Purchaser may be extended with
the written consent of both the Agent and the Purchaser.
 
In consideration of the representations, warranties, and covenants herein
contained, and for such other good and valuable consideration, the sufficiency
and receipt of which is hereby acknowledged by each of the Parties hereto, the
Parties, intending to be legally bound hereby, agree as follows:
 
1.           Definitions.  Set forth on the attached Exhibit 3 are various
defined terms that are used in this Agreement, in addition to those terms which
are defined elsewhere herein.  For the purposes of this Agreement, the
capitalized words and phrases listed on Exhibit 3, when used in this Agreement,
shall have the meanings set forth on Exhibit 3.
 
2.           Purchase and Sale.
 
(a)           Transferred Interests.
 
(i)           Initial Lease Group.  At the Initial Closing (as defined below),
Purchaser agrees to purchase the Leases referenced on Exhibit 1 hereto ( the
“Initial Lease Group”) in the Designated Area and, subject to the prior written
approval of the Purchaser, in areas outside of the Designated Area, for
consideration of Five Million One Hundred Thirty-Two Thousand Three Hundred
Eighty-One Dollars and 50 Cents ($5,132,381.50) to be paid by Purchaser for such
Initial Lease Group pursuant to the terms of this Agreement.
 
(ii)           Additional Leases.  During the Agency Period, Agent agrees to
purchase Leases only in the Designated Area, in addition to the Initial Lease
Group, which Additional Leases will be referenced on Exhibit 2 hereto as agreed
on by the Parties subsequent to the date hereof (the “Additional Leases”), for
Purchaser's benefit for consideration of up to Three Million Dollars
($3,000,000.00) pursuant to the terms of this Agreement.
 
 (iii)           All Leases must comply with the terms and conditions of this
Agreement and Applicable Law at the time of each Closing.  At each Closing Agent
will ensure that the title to such Leases, together with the Oil and Gas
Interests represented thereby (together with the title to the Leases,
collectively, the "Transferred Interests"), are put in the name of Purchaser and
not Agent.  Agent further agrees to promptly record Purchaser's interest, at
Agent's expense, in each such Lease as may be required by Applicable Law and in
any such case in conformity with reasonable commercial practices.  Agent will
use reasonable commercial practices in performing a title search of each Lease
and property subject to a Lease, and will communicate any material issue or
defect in the title to each such Lease or property known to Agent to Purchaser
within a reasonable time prior to any Closing.  Purchaser's interest in the
Leases, together with all Transferred Interests, shall be purchased by Agent in
the same manner and with the same care as if such Leases were being purchased
entirely for Agent's own account, so that the Purchaser has Good and Marketable
Title to the Lease.  Agent further agrees to promptly record Purchaser's
interest, at Agent's expense, in each such Lease as may be required by
applicable Law and in any such case in conformity with reasonable commercial
practices.
 
 
 

--------------------------------------------------------------------------------

 
(b)           No Liabilities Assumed.  The Purchaser is not assuming any
Liabilities of the Agent, including, without limitation, Liabilities which Agent
has incurred while acting as the Agent of the Purchaser under this Agreement, or
in conducting any of its other business and/or under the Leases for any time
prior to expiration of the applicable Agent Option Periods granted to Agent in
Section 5(a) below.
 
3.           Closing.  The purchase and sale of the Leases shall occur through
one or more closings (each a "Closing") pursuant to the terms of this Section
3.  Each Closing shall take place at Agent’s principal office in Wayzata,
Minnesota (each, on a "Closing Date").
 
(a)           Purchase Price.  Purchaser shall deliver to Agent at each Closing
funds sufficient to purchase the Lease Groups designated for purchase at such
Closing on Exhibit "1" or Exhibit "2", as applicable, which when paid shall be
deemed the "Lease Group Purchase Price" under this Agreement, for any and all
Lease Groups which are to be purchased in Purchaser's name at such Closing;
provided, however, that Purchaser shall not be obligated to purchase any Lease
at a Closing (v) for more than One Thousand and No/100ths Dollars ($1,000.00)
per acre bonus consideration, (w) which is burdened by royalty and/or overriding
royalty interest(s) aggregating more than twenty percent (20%), (x) which has a
remaining term of less than four (4) years, and (y) which contains any
unreasonable surface use restrictions that would materially impair the ability
of the Purchaser to drill oil or gas wells.  The Lease Group Purchase Price
shall be based on all of Agent's actual costs for acquiring the Leases in that
Lease Group, including allocated field landman and allocated legal expense, for
the acquisition of the Leases, without any mark-up or other adjustment.
 
(b)           Initial Closing.  The purchase and sale (the "Initial Closing") of
the Initial Lease Group, as provided for in this Agreement, will occur on or
before April 15, 2008.
 
(c)           Subsequent Closings.  The Closing of the purchase and sale of any
Additional Leases ("Additional Lease Group"), as provided for in this Agreement,
will occur on one or more dates after April 15, 2008 (each a "Subsequent
Closing").  Unless Purchaser rejects any of the Additional Leases in an
Additional Lease Group (as defined on Exhibit 2) because of (a) title defects,
(b) because the Leases do not comply with the terms of this Agreement as
provided in Section 3(a) and otherwise herein, or (c) because Purchaser has a
reasonable good faith reason to believe that a Lease will not result in a well
capable of producing commercial quantities of hydrocarbons from the Middle
Bakken Shale Formation, Purchaser shall deliver to Agent or its designee, within
ten (10) business days of receipt of written (i) notice from Agent identifying
the Additional Leases proposed to be acquired, including at a minimum the
information concerning each such Additional Lease that is referenced on Exhibit
2 hereto, together with reasonable title information and notice of any material
issues or defects in title as to any of the Additional Leases included in the
Additional Lease Group which are known to the Agent and (ii) evidence that each
Additional Lease to be acquired as part of a proposed Additional Lease Group
complies with the provisions of this Agreement, funds at a Subsequent Closing
sufficient to purchase the Additional Lease Group submitted by Purchaser for a
Subsequent Closing, which when paid shall be deemed the Lease Group Purchase
Price under this Agreement for any and all Additional Leases in the
Additional Lease Group; provided, however, that in no event will a Subsequent
Closing occur if the total Lease Group Purchase Price of Additional Leases in an
Additional Lease Group to be acquired at any Subsequent Closing is less than
Five Hundred Thousand and No/100ths Dollars ($500,000.00), unless otherwise
agreed to in advance in writing with Purchaser, and in no event shall the funds
paid by Purchaser for Additional Lease Groups exceed, in the aggregate, Three
Million Dollars ($3,000,000.00).
 
(d)           Agent's Closing and other Obligations.  Subject to the terms and
on the conditions of this Agreement and Applicable Law, Agent will have
authority for and on behalf of Purchaser to negotiate and execute all necessary,
required and proper documentation to effect the purchase of a Lease prior to any
Closing, including any and all documentation necessary, required and appropriate
to effect the transfer to Purchaser of the Leases at a Closing.  Agent will
cause the seller of such Leases to deliver to the Purchaser, within thirty (30)
days of a Closing, an original, executed and acknowledged Assignment of Oil, Gas
and Mineral Leases for each county where any properties covered by any Lease is
located, in each instance in form and substance satisfactory to Agent and
Purchaser (the "Assignments").
 
 
2

--------------------------------------------------------------------------------

 
(e)           The Purchaser's Closing Obligations.  At each Closing, the
Purchaser will deliver or cause to be delivered to the Agent or its designee:
 
(i)           the Lease Group Purchase Price by wire transfer to an account
specified by Agent in writing to Purchaser at least one (1) business day prior
to the Closing; and
 
(ii)           the Assignments duly executed by Purchaser as assignee.
 
(f)           The Agent's Additional Closing Obligations.  At each Closing, the
Agent will pay, deliver or cause to be delivered to the Purchaser or its
designee the following:
 
(i)           as consideration for Purchaser funding the payment of the Lease
Group Purchase Price, Agent shall pay to Purchaser at the Closing a sum equal to
one-half of one percent (0.50%) of the Lease Group Purchase Price (the "Fee")
that is to be paid by Purchaser at the Closing.  Agent shall pay the Fee to
Purchaser at Closing by wire transfer of immediately available funds to an
account to be specified by Purchaser to Agent at least one (1) business day
prior to the Closing; and
 
(ii)           copies of the executed Assignments for each Lease being so
acquired by Purchaser duly executed and acknowledged by all of the assignors of
such Leases.
 
(g)           Allocation of Purchase Price.  The Purchase Price shall be
allocated among the Transferred Interests in accordance with and as provided by
Section 1060 of the Code and in accordance with the actual cost(s) paid for such
Leases as evidenced by the applicable purchase documentation.
 
4.           Representations and Warranties.
 
(a)           Representations and Warranties of the Agent.  Agent hereby
represents and warrants to the Purchaser as of the date of this Agreement and as
of the date of each Closing that:
 
(i)           Organization and Good Standing.  Agent is a corporation duly
incorporated, validly existing and in good standing under the Laws of the State
of Nevada and Agent has all requisite corporate or similar power and authority
to own, lease and operate its properties and is duly qualified and licensed and
possesses all respective licenses, franchises, permits and other governmental
authorizations to carry on its businesses as they are now being conducted.
 
(ii)           Authorization of Agreement.  Agent has all requisite corporate
power and authority to execute and deliver this Agreement, to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement by Agent and consummation
by Agent of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of Agent and no other
corporate proceedings on the part of Agent are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly executed and delivered by Agent and (assuming due authorization,
execution and delivery hereof by Purchaser) constitutes a legal, valid and
binding obligation of Agent, enforceable against Agent in accordance with its
terms except as enforcement may be limited by applicable bankruptcy, insolvency
or other Applicable Laws affecting creditor's rights generally or by legal
principles of general applicability governing the availability of equitable
remedies.
 
(iii)           Approvals.  The execution and delivery of this Agreement does
not, and consummation of the transactions contemplated hereby will not, require
Agent to give any notice to, make any filing with, or obtain any authorization,
consent, or approval of any Governmental Authority or other third party
(collectively, the "Approvals") in order to consummate the transactions
contemplated by this Agreement, other than as follows:
 
(w)           those Approvals which are expressly required under the terms of
the Leases;
 
(x)           dissemination of a press release as required pursuant to the
American Stock Exchange listed company rules;
 
 
3

--------------------------------------------------------------------------------

 
(y)           filing of a Form 8-K report with the Securities and Exchange
Commission (the "SEC") upon execution of this Agreement including a copy of this
Agreement and describing the material provisions hereof; and
 
(z)           filing of one or more Form 8-K reports with the SEC from time to
time following execution of this Agreement when and if Agent exercises an Agent
Option and the exercise is determined by Agent’s counsel to constitute a
material event requiring disclosure on a Form 8-K.
 
(iv)           No Violation.  The execution and delivery by Agent of this
Agreement does not and consummation of the transactions contemplated by this
Agreement will not (a) conflict with, result in any violation or breach of, or
cause an event of default or a default (or an event that with notice, lapse of
time or otherwise would become an event of default or a default) under, (i) any
Applicable Law or (ii) the Certificate of Incorporation or Bylaws of or (b)
conflict with, result in any violation or breach of, or cause an event of
default or a default (or an event that with notice, lapse of time or otherwise
would become an event of default or a default) under, or give to others any
right of termination, cancellation, amendment or acceleration of, or require a
payment under, or result in the loss of any benefit under, or in the creation of
a Lien on any of the Leases or related Oil and Gas Interests covered thereby
pursuant to, any note, bond, mortgage, indenture, deed of trust, lease, license,
permit, franchise, contract or agreement to which the Agent is a party or by
which it or its properties or assets is bound.
 
(v)           Leases.  Agent will perform the same level of due diligence on the
Leases that Agent would perform if it were purchasing such Leases entirely for
Agent's own account and will only purchase Leases that Agent would purchase if
it were providing 100% of the funds for such purchase.  Agent, promptly upon
request, will provide to Purchaser before any Closing a true and correct copy of
each Lease and will provide Purchaser access to all title and other land
associated data related to the Leases and the Oil & Gas Interests underlying the
Leases.  The Purchase Price for all Leases with respect to the Transferred
Interests represents the actual costs paid or to be paid by Agent to acquire the
Leases, including broker costs, and includes no mark-up or rebate or other
similar payment to be made to Agent.  With respect to each Lease, Agent will use
reasonable efforts to ensure that (i) such Lease is valid, binding and
enforceable in accordance with its terms and is in full force and effect; (ii)
the seller of such Lease is not in breach or default thereof, nor, to the
Knowledge of Agent, has the seller received notice that it is in breach of or
default thereof; and (iii) no event has occurred which, with notice, or lapse of
time or both, would constitute a breach or default thereof by seller or, to the
Knowledge of Agent, by any other party thereto or would permit the termination,
modification, or acceleration thereof by any other party thereto.  Except for
this Agreement and certain agreement(s) as hereafter listed on Exhibit 5
attached hereto, neither the Agent nor, to the Knowledge of Agent, the seller of
such Lease has granted any Person any rights under the Leases, including,
without limitation, any overriding royalty, net profits or other interests in
the Leases or the related Oil and Gas Interests.  Agent has no Knowledge of any
claims, actions, suits, charges, investigations or proceedings (including any
proceedings in arbitration) pending or threatened against the seller of such
Lease that would challenge any of the Leases or affect any rights granted to the
seller under the Leases or the underlying Oil and Gas Interests.  Except as
described on Exhibit 5, there are no joint operating agreements with respect to
the Leases or any of the Oil and Gas Interests represented by the
Leases.  Agent, promptly upon request, shall provide to Purchaser true and
correct copies of each such joint operating agreement.
 
(vi)           Environmental Matters.  Agent has no Knowledge of any existing,
pending or threatened action, suit, investigation, inquiry, proceeding, claim,
litigation, dispute or review (each, an "Action") by any third party, including
any Governmental Authority, under any Environmental Law related to the Leases or
the underlying Oil & Gas Interests.  The Agent has no Knowledge of any past or
present actions, activities, circumstances, conditions, events or incidents,
including, without limitation, the release, threatened release, emission,
discharge or disposal of any matter or material that could form the basis of any
Claim or Liabilities against Purchaser as purchaser of the Leases under any
Environmental Law, or against any Person whose liability for any claim or
Liabilities under any Environmental Law Purchaser may retain or assume either
contractually or by operation of law through the purchase of the Leases.
 
(vii)           Notice of Material Change.  If, at any time during the term of
this Agreement, Agent discovers any fact or omission, or any event or change of
circumstances has occurred, which would make any of its representations and
warranties herein inaccurate or incomplete in any material respect, it will
provide immediate written notification to Purchaser of such fact, omission,
event, or change of circumstance, and the facts related thereto.
 
 
4

--------------------------------------------------------------------------------

 
(viii)           Brokers.  Agent shall be responsible for any brokerage,
finder's or other fee or commission in connection with the transactions
contemplated by this Agreement (including the agency relationship described
above) based upon arrangements made by or on behalf of Agent. Specifically,
Agent shall be responsible for paying FIG Partners, LLC a fee equal to
three-quarters of one percent (0.75%) of the principal investment made by
Purchaser for arranging and brokering this Agreement.
 
(b)           Representations and Warranties of the Purchaser.  The Purchaser
represents and warrants to the Agent as of the date of this Agreement and as of
the date of each Closing that:
 
(i)           Organization and Good Standing.  Purchaser is a limited liability
company organized and in good standing under the Laws of the State of Delaware,
and has all requisite authority to carry on its business as currently conducted
and Purchaser is duly qualified and licensed and possesses all respective
licenses, franchises, permits and other governmental authorizations to carry on
its businesses as they are now being conducted.
 
(ii)           Authorization of Agreement.  Purchaser has all requisite
authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby.  The execution
and delivery of this Agreement by Purchaser and consummation by Purchaser of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action on the part of Purchaser and no other proceedings on the part
of Purchaser are necessary to authorize this Agreement or to consummate the
transactions contemplated hereby.  This Agreement has been duly executed and
delivered by Purchaser and (assuming due authorization, execution and delivery
hereof by Agent) constitutes a legal, valid and binding obligation of Purchaser,
enforceable against Purchaser in accordance with its terms except as enforcement
may be limited by applicable bankruptcy, insolvency or other Laws affecting
creditor's rights generally or by legal principles of general applicability
governing the availability of equitable remedies.
 
(iii)           No Violation.  The execution and delivery by Purchaser of this
Agreement does not and consummation of the transactions contemplated by this
Agreement will not (a) conflict with, result in any violation or breach of, or
cause an event of default or a default (or an event that with notice, lapse of
time or otherwise would become an event of default or a default) under, (i) any
Applicable Law or (ii) the certificate of formation or limited liability company
agreement of Purchaser or (b) conflict with, result in any violation or breach
of, or cause an event of default or a default (or an event that with notice,
lapse of time or otherwise would become an event of default or a default) under,
or give to others any right of termination, cancellation, amendment or
acceleration of, or require a payment under, or result in the loss of any
benefit under, or in the creation of a Lien pursuant to, any note, bond,
mortgage, indenture, deed of trust, lease, license, permit, franchise, contract
or agreement to which the Purchaser is a party or by which it or its properties
or assets is bound.
 
(iv)           Notice of Material Change.  If, at any time during the term of
this Agreement, Purchaser discovers any fact or omission, or any event or change
of circumstances has occurred, which would make any of its representations and
warranties herein inaccurate or incomplete in any material respect, it will
provide immediate written notification to Agent of such fact, omission, event,
or change of circumstance, and the facts related thereto.
 
(v)           Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Purchaser.
 
(c)           Survival.  The representation and warranties of the Agent in
Section 4(a), other than those in Sections 4(a) (v) and (vi), and the
representations and warranties of the Purchaser in Section 4(b) shall survive
the Closing for a period of two (2) years.  The representations and warranties
of Agent in Sections 4(a) (v) and (vi) shall survive for a period of sixty
months.
 
 
5

--------------------------------------------------------------------------------

 
5.           Post-Closing Covenants.
 
(a)           Agent's Right to Purchase.
 
(i)           Initial Agent Option.  Subject to the obligation of Agent as the
result of a Change of Control, as that term is defined below, occurring to Agent
requiring it to immediately buy from Purchaser all of the Leases acquired by
Purchaser prior to that time, as provided for in Section 5(c), below, on or
before the One Hundred Fifty (150) days following the date of Closing of
Purchaser's purchase of any Lease Group ("Initial Agent Option Period"), Agent
shall have the option, but not be obligated, to buy one hundred percent
(100%) of the Transferred Interests related to all, but not less than all, of
the Leases in a Lease Group (i.e., either the Initial Lease Group, or any
Additional Lease Group, as the case may be) from Purchaser (each, an "Agent
Option") at a cost equal to one hundred ten percent (110%) of the amount paid by
Purchaser for such Lease Group at the time of Closing pursuant to which
Purchaser purchased such Lease Group as evidenced on Exhibit 1 or Exhibit 2, as
the case may be. If Agent elects to exercise its Agent Option during the Initial
Agent Option Period, Agent shall deliver to Purchaser:
 
(A)           one hundred percent (100%) of the amount paid by Purchaser for the
Leases in the Lease Group(s) at the time of Closing (the "Base Option Price") no
later than fifteen (15) days following written notice to Purchaser of its
election, in immediately available federal funds by wire transfer to an account
Purchaser designates to Agent; and
 
(B)           ten percent (10%) of the amount paid by Purchaser for the Leases
in the Lease Group(s) at the time of Closing on the first business day following
expiration of the Initial Agent Option Period, in fully-paid and non—assessable
shares of Agent’s common stock to be valued at a twenty percent (20%) discount
to the lesser of the following (the 20% discount to be valued on the following
basis being the "Initial Agent Option Premium"):
 
 (I)           the volume weighted average price (as reported by Bloomberg) (the
"VWAP") for the thirty (30) trading days immediately prior to the Initial
Closing; or
 
(II)           the VWAP for the final (30) trading days during the Initial
Option Period.
 
Promptly upon receipt of the Base Option Price, Purchaser and Agent will execute
and deliver an Assignment of Oil, Gas and Mineral Leases for the Transferred
Interests covered by the applicable Leases in substantially the same form
attached hereto as Exhibit 6 (one for each of the counties covered by the
applicable Leases) ("Purchaser's Assignments"), except that Purchaser will
retain a one percent (1%) of 8/8ths overriding royalty interest in any Leases in
a Lease Group so purchased by Agent during the Initial Agent Option Period,
proportionately reduced to the interest covered by such Leases.
 
(ii)           Extended Agent Option.  In the event Agent has not exercised the
Agent Option by the last day of the Initial Agent Option Period for a particular
Lease Group then, and in such event, Agent shall have the right, but not be
obligated, to extend the respective Initial Agent Option Period for each Lease
Group so purchased prior to the end of the Agency Period until the three hundred
sixtieth (360th) day following the Closing Date for that particular Lease Group
("Extended Agent Option Period"), by written notice to be provided by Agent to
Purchaser on or before the last day of the Initial Agent Option Period for each
of the Lease Groups for which Agent so elects in such notice to obtain the
Extended Agent Option Period.  In consideration of the granting by Purchaser of
the Extended Agent Option Period for such designated Lease Group(s), on the
first business day following expiration of the Initial Agent Option Period,
Agent shall pay to Purchaser the sum which is equal to ten percent (10%) of the
Lease Group Purchase Price that was paid by Purchaser for each of the Lease
Groups that are so timely designated by Agent to be accorded the Extended Agent
Option Period ("Extended Option Period Fee").  The Extended Option Period Fee to
be paid in such event by Agent to Purchaser shall be in addition to, and
cumulative of, the Fee which was paid by Agent to Purchaser at Closing as
provided in Section 3(f)(i), above.  Agent shall pay the full amount of the
Extended Option Period Fee in fully-paid and non—assessable shares of Agent’s
common stock to be valued on the same basis as the Initial Agent Option Premium
provided for in Section 5(a)(i)(B) above.
 
 
6

--------------------------------------------------------------------------------

 
Subject to the obligation of Agent as the result of a Change of Control, as that
term is defined below, occurring to Agent requiring it to immediately buy from
Purchaser all of the Leases acquired by Purchaser prior to that time, as
provided for in Section 5(c), below, in the event Agent timely and properly
exercises its right to the Extended Agent Option Period for a particular Lease
Group then, and in such event, Agent shall have the continuing option, but not
the obligation, during such Extended Agent Option Period to buy one hundred
percent (100%) of the Transferred Interests related to any Lease in all, but not
less than all, of the Leases in that particular Lease Group from Purchaser at a
cost equal to one hundred eleven percent (111%) of the Lease Group Purchase
Price (the "Extended Option Period Price") for all of the Transferred Interests
in that Lease Group.  If Agent elects to exercise an Extended Agent Option as to
a Lease Group during the Extended Agent Option Period, Agent shall deliver to
Purchaser:
 
(A)           the Base Option Price for that Lease Group no later than fifteen
(15) days following written notice to Purchaser of its election, in immediately
available federal funds by wire transfer to an account Purchaser designates to
Agent; and
 
(B)           eleven percent (11%) of the amount paid by Purchaser for the
Leases in that Lease Group at the time of Closing on the first business day
following expiration of the Extended Agent Option Period, in fully-paid and
non—assessable shares of Agent’s common stock to be valued at a twenty percent
(20%) discount to the lesser of the following (the 20% discount to be valued on
the following basis being the "Extended Agent Option Premium"):
 
 (I)           the VWAP for the thirty (30) trading days immediately prior to
the Initial Closing; or
 
(II)           the VWAP for the final (30) trading days during the Extended
Option Period.
 
The Extended Agent Option Premium shall be in addition to, and cumulative of (i)
the Fee which was paid by Agent to Purchaser at Closing, as provided in Section
3(f)(i), above, and (ii) the Extended Option Period Fee which was paid by Agent
to Purchaser when it exercised its right to obtain the Extended Agent Option
Period pursuant to the provisions of this Section 5(a)(ii).  Promptly upon
receipt of the Base Option Price, Purchaser and Agent will execute and deliver
Purchaser's Assignments for each Lease.  Should Agent so timely exercise its
option during the Extended Agent Option Period and purchase the Transferred
Interests of Leases in a Lease Group for the Extended Option Period Price, then,
and in that event, the overriding royalty to be retained by Purchaser in the
Purchaser's Assignments shall be increased to two percent (2.00%) of 8/8ths for
all Leases, proportionately reduced to the interest covered by such Leases.
 
(iii)           One-Time Special Agent Option.  Subject to the obligation of
Agent as the result of a Change of Control, as that term is defined below,
occurring to Agent requiring it to immediately buy from Purchaser all of the
Leases acquired by Purchaser prior to that time, as provided for in Section
5(c), below, at any time during the Initial Agent Option Period or the Extended
Agent Option Period, as applicable, Agent shall have a one-time option (i.e.,
this option shall be exercisable only once during the combined Agency Option
Periods, i.e., the Initial Agent Option Period and, to the extent applicable,
the Extended Agent Option Period), but shall not be obligated, to buy one
hundred percent (100%) of the Transferred Interests related to any one or more
of the Leases from Purchaser (the "One-Time Agent Option") at a cost equal to:
 
(A)           one hundred seventeen and one-half percent (117.5%) of the amount
paid by Purchaser for such Lease at the time of Closing pursuant to which
Purchaser purchased such Lease as evidenced on Exhibit 1 or Exhibit 2, as the
case may be, in the event the One-Time Agent Option is exercised during the
Initial Agent Option Period; or
 
(B)           one hundred eighteen and one-half percent (118.5%) of the amount
paid by Purchaser for such Lease at the time of Closing pursuant to which
Purchaser purchased such Lease as evidenced on Exhibit 1 or Exhibit 2, as the
case may be, in the event the One-Time Agent Option is exercised during the
Extended Agent Option Period, if Agent has timely exercised its Extended Agent
Option as to such Lease pursuant to this Section, above.
 
 
7

--------------------------------------------------------------------------------

 
Agent may select specific Leases Agent desires to buy from Purchaser pursuant to
the One-Time Agent Option, and shall not be obligated to purchase any Leases
other than those specifically selected by Agent; provided, however, that the
Agent may not purchase more than thirty-five percent (35%) (inclusive of any
Permitted Lease purchased by Agent pursuant to Section 5(a)(iv) below) of all
the Leases acquired by Purchaser prior to the time Agent chooses to exercise the
One-Time Agent Option; provided, however, that the forgoing limitation inclusive
of any Permitted Leases shall be increased to forty percent (40%) of all the
Leases in the event that the Purchaser exercises its One-Time Agent Option and
purchases additional Permitted Leases subsequent to the exercise of such option
pursuant to Section 5(a)(iv) below.  In the event Agent elects to exercise its
One-Time Agent Option during the Initial Agent Option Period, Agent shall
deliver to Purchaser:
 
(C)           the Base Option Price no later than fifteen (15) days following
written notice to Purchaser of its election, in immediately available federal
funds by wire transfer to an account Purchaser designates to Agent; and
 
(D)           seventeen and one-half percent (17.5%) of the amount paid by
Purchaser for the Leases purchased in the One-Time Agent’s Option at the time of
Closing on the first business day following expiration of the Initial Agent
Option Period, in fully-paid and non—assessable shares of Agent’s common stock
to be valued on the same basis as the Initial Agent Option Premium provided for
in Section 5(a)(i)(B) above.
 
In the event Agent elects to exercise its One-Time Agent Option during the
Extended Agent Option Period, Agent shall deliver to Purchaser:
 
(E)           the Base Option Price no later than fifteen (15) days following
written notice to Purchaser of its election, in immediately available federal
funds by wire transfer to an account Purchaser designates to Agent; and
 
(F)           eighteen and one-half percent (18.5%) of the amount paid by
Purchaser for the Leases purchased in the One-Time Agent’s Option at the time of
Closing on the first business day following expiration of the Extended Agent
Option Period, in fully-paid and non—assessable shares of Agent’s common stock
on the same basis as the Extended Agent Option Premium provided for in Section
5(a)(ii)(B) above.
 
Promptly upon receipt of the Base Option Price, Purchaser and Agent will execute
and deliver Purchaser's Assignments for each Lease, except that Purchaser will
retain a one percent (1%) of 8/8ths overriding royalty interest in any Leases
purchased by Agent pursuant to the One-Time Agent Option during the Initial
Agent Option Period, proportionately reduced to the interest covered by such
Leases, and a two percent (2%) of 8/8ths overriding royalty interest in any
Leases purchased by Agent pursuant to the One-Time Agent Option during the
Initial Agent Option Period, proportionately reduced to the interest covered by
such Leases.
 
(iv)           Purchase of Permitted Leases.  At any time prior to the
expiration of any applicable option period specified in this Section 5(a), Agent
shall be required to purchase from Purchaser any and all Leases for which the
North Dakota Industrial Commission issues a permit to drill a well (a "Permitted
Lease") within fifteen (15) business days of receipt of notice by Agent of the
issuance of such permit.  Agent shall only be required to purchase the Permitted
Leases, and shall not be obligated to purchase any other leases pursuant to this
Section 5(a)(iv).  In the event Agent is required to purchase Permitted Lease
during the Initial Agent Option Period, Agent shall deliver to Purchaser:
 
(A)           an amount equal to the Base Option Price no later than fifteen
business (15) days following receipt of notice by Agent of the issuance of such
permit, in immediately available federal funds by wire transfer to an account
Purchaser designates to Agent; and
 
(B)           seventeen and one-half percent (17.5%) of the amount paid by
Purchaser for the Permitted Leases at the time of Closing on the first business
day following expiration of the Initial Agent Option Period, in fully-paid and
non—assessable shares of Agent’s common stock to be valued on the same basis as
the Initial Agent Option Premium provided for in Section 5(a)(i)(B) above.
 
In the event Agent is required to purchase Permitted Lease during the Extended
Agent Option Period, Agent shall deliver to Purchaser:
 
 
8

--------------------------------------------------------------------------------

 
(C)           an amount equal to the Base Option Price no later than fifteen
(15) days following written notice to Purchaser of its election, in immediately
available federal funds by wire transfer to an account Purchaser designates to
Agent; and
 
(D)           eighteen and one-half percent (18.5%) of the amount paid by
Purchaser for the Permitted Leases at the time of Closing on the first business
day following expiration of the Extended Agent Option Period, in fully-paid and
non—assessable shares of Agent’s common stock on the same basis as the Extended
Agent Option Premium provided for in Section 5(a)(ii)(B) above.
 
Promptly upon receipt of the amount equal to the Base Option Price, Purchaser
and Agent will execute and deliver Purchaser's Assignments for each Permitted
Lease, except that Purchaser will retain a one percent (1%) of 8/8ths overriding
royalty interest in any Permitted Leases purchased by Agent during the Initial
Agent Option Period, proportionately reduced to the interest covered by such
Permitted Leases, and a two percent (2%) of 8/8ths overriding royalty interest
in any Permitted Leases purchased by Agent during the Initial Agent Option
Period, proportionately reduced to the interest covered by such Leases.
 
(b)           Consents.  Agent is responsible for seeking and obtaining all
Approvals in connection with the transfers of the Leases and any other
transactions contemplated in this Agreement on or before the expiration of the
Initial Agent Option Period, or the Extended Agent Option Period, as applicable,
that are referenced in 5(a), above.  Agent will make all filings for any
Approvals as soon as practicable following the Closing or identification of any
Leases, but in any event in compliance with Applicable Law and consistent with
reasonable commercial practices, and will promptly provide Purchaser with copies
of all such Approvals.
 
(c)           Change in Control of the Agent.
 
(i)           Agent shall purchase from the Purchaser for cash, in immediately
available federal funds, all right, title and interest in and to all of the
Leases, which the Purchaser has purchased immediately prior to the earliest to
occur of the following:
 
(A)           The consummation of a transaction resulting in a Change in Control
of the Agent (as defined in Section 5(c)(ii) below);
 
(B)           The expiration of the Initial Agent Option Period if the Agent has
executed a definitive agreement providing for a Change in Control of the Agent
and does not exercise its right to enter into the Extended Agent Option Period
for each Lease Group; or
 
(C)           The expiration of the Extended Agent Option Period if the Agent
has executed a definitive agreement providing for a Change in Control of the
Agent;
 
provided, however, that any document to which the Agent is a party that provides
for a Change in Control shall state, as a condition precedent to such Chang in
Control, Agent’s obligation to purchase from the Purchaser all of the Leases
pursuant to this Section 5(c)(i).  If the Change of Control occurs to the Agent
during the Initial Agent Option Period, then, and in such event, Agent shall
purchase all such Leases from Purchaser at the Option Price with Purchaser to
retain one percent (1%) of 8/8ths overriding royalty interests in all of the
Leases so assigned to Agent and to otherwise acquire all of such Leases in such
event in the same manner that it is entitled to purchase Leases from Purchaser
during that Initial Agent Option Period, except that the premium applied in such
instance shall be the lessor of:
 
 (D)           the VWAP for the thirty (30) trading days immediately prior to
the Initial Closing; or
 
 
9

--------------------------------------------------------------------------------

 
(E)           the VWAP for the (30) trading days immediately prior to
consummation of the Change in Control.
 
On the other hand, if the Change of Control shall occur to the Agent during the
Extended Agent Option Period, then, and in such event, Agent shall purchase from
Purchaser all Leases all such Leases from Purchaser at the Extended Option
Period Price with Purchaser to retain two percent (2.00%) of 8/8ths for all
Leases so assigned to Agent and to otherwise acquire all of such Leases in such
event in the same manner that it is entitled to purchase Leases from Purchaser
during the Extended Agent Option Period, except that the premium applied in such
instance shall be computed pursuant to the provisions of Section 5(a)(i)(B),
above.
 
(ii)           For purposes of this Agreement, the term "Change in Control"
means:
 
(v)           The acquisition by any "person" (as that term is used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934 (the "Exchange Act")) of
"beneficial ownership" (within the meaning of Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Agent representing forty percent
(40%) or more of either the then outstanding common stock of the Agent or the
combined voting power of the Agent's then outstanding voting securities entitled
to vote generally in the election of Directors; or
 
(w)           The individuals who as of the date hereof constitute the Board of
Directors of the Agent cease for any reason to constitute a majority of the
Agent's Directors then serving; or
 
(x)           Consummation of any merger, consolidation or liquidation of the
Agent in which the Agent is not the continuing or surviving company or pursuant
to which Agent’s capital stock would be converted into cash, securities of
another company or other property, other than a merger of the Agent in which the
holders of the shares of Agent’s capital stock immediately before the merger
have the same proportionate ownership of common stock of the surviving company
immediately after the merger; or
 
(y)           The shareholders of the Agent approve any plan or proposal for the
liquidation or dissolution of the Agent; or
 
(z)           Substantially all of the assets of the Agent are sold or otherwise
transferred to parties that are not within a "controlled group of corporations"
(as defined in Section 1563 of the Internal Revenue Code) in which the Agent is
a member at the time of such sale or transfer.
 
(d)           Specific Performance.  Each of the Parties hereto agrees that
irreparable Damages would occur in the event any of the provisions of this
Article 5 are not performed in accordance with the terms hereof and that each
Party shall be entitled to specific performance of the terms hereof in addition
to any other remedies under Applicable Law or in equity.
 
(e)           Notice of Certain Events.  Purchaser agrees to forward to Agent
any and all notifications, announcements or documentation that in any way
whatsover affects the Leases or the Oil and Gas Interests covered by such Leases
(including, but not limited to, any authorization for expenditure (AFE) or
similar notification) promptly following Purchaser’s receipt or first Knowledge
of such notifications, announcements or documentation.
 
(f)           Registration of Common Stock.  Agent shall ensure that any and all
shares of common stock issued to Purchaser pursuant to the provisions of this
Section 5 (the "Shares") are registered for resale with the SEC pursuant to an
effective registration statement not later than ninety (90) days following the
date of issuance (the "Registration Period").  In the event that any of the
Shares are not registered for resale with the SEC pursuant to an effective
registration statement within the Registration Period, then Agent shall pay to
Purchaser a penalty equal to one and one-half percent (1.5%) of the value of the
premium for which such Shares were issued at the beginning of each successive
thirty (30) day period following the end of the Registration Period, to be paid
in immediately available federal funds by wire transfer to an account Purchaser
designates to Agent at such time.
 
 
10

--------------------------------------------------------------------------------

 
(g)           Survival.  The covenants, including, without limitation, those set
forth in this Section 5, and all other obligations of either Party under this
Agreement, shall survive closing for a period of eight (8) years unless a
shorter survival period is expressly stated elsewhere herein.
 
6.           Indemnification.
 
(a)           Indemnification by the Agent.  The Agent will indemnify and hold
harmless the Purchaser, and will pay to the Purchaser the amount of any Damages
arising, directly or indirectly, from or in connection with (i) any breach of
any representation or warranty made by the Agent in this Agreement, (ii) any
breach by the Agent of any covenant or other obligation of Agent in this
Agreement, (iii) any Liabilities of Agent, including, without limitation any
Lease Payments or other Liabilities of Agent, whether arising in contract or
tort, to any lessor under the Leases for all periods prior to the expiration of
the applicable Agent Option(s) for such Leases, i.e., the Initial Agent Option,
or the Extended Agent Option, as the case may be, or (iv) any claim, suit,
proceeding (including, without limitation, any arbitration and any audit by any
taxing authority), cause of action or allegation (collectively, a "Claim") based
on, relating to or arising from the grossly negligent, fraudulent or willful
misconduct of Agent.
 
(b)           Indemnification by the Purchaser.  The Purchaser will indemnify
and hold harmless the Agent, and will pay to the Agent the amount of any Damages
arising, directly or indirectly, from or in connection with (i) any breach of
any representation or warranty made by Purchaser in this Agreement, (ii) any
breach by Purchaser of any covenant or other obligation of Purchaser in this
Agreement, (iii) any Liabilities of Purchaser, including, without limitation any
Lease Payments or other Liabilities of Purchaser, whether arising in contract or
tort, to any lessor under the Leases for all periods subsequent to the
expiration of the applicable Agent Option(s) for such Leases, i.e., the Initial
Agent Option, or the Extended Agent Option, as the case may be, or (iv) any
claim, suit, proceeding (including, without limitation, any arbitration and any
audit by any taxing authority), cause of action or allegation (collectively, a
"Claim") based on, relating to or arising from the grossly negligent, fraudulent
or willful misconduct of Purchaser.
 
(c)           Limitations.  No claims for breaches of representations and
warranties may be brought after the time limitation set forth in Section 4(c);
provided, however, that nothing herein shall impair, in any way, a Party's
pursuit of such a claim that is brought prior to the expiration of the time
limitation set forth in Section 4(c) above but is not finally resolved until
after the expiration of such time limitation.
 
(d)           Procedure.  A claim for indemnification for any matter brought or
threatened to be brought by a third party may be asserted by written notice to
the Party from whom indemnification is sought within the time periods set forth
in Section 4(c).
 
(e)           Attorneys Fees and Costs.  The substantially prevailing Party in
any dispute under this Agreement, including, without limitation, any disputes
under this Section or Section 5, shall be entitled to recover from the other
Party reasonable expenses, attorneys' fees and costs.
 
7.           Miscellaneous.
 
(a)           Further Assurances.  In case at any time after the Closing any
further action is necessary or desirable to carry out the purposes of this
Agreement, each of the Parties will take such further action (including the
execution and delivery of such further instruments and documents) as any other
Party reasonably may request, all at the sole cost and expense of the requesting
Party.
 
(b)           Fees and Expenses.  Each of the Parties will bear its own fees,
costs and expenses (including, without limitation, any attorneys' or
accountants' fees and expenses) incurred in connection with this Agreement and
the transactions contemplated hereby.
 
 
11

--------------------------------------------------------------------------------

 
(c)           Entire Agreement.  This Agreement (including the documents
referred to herein) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.
 
(d)           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of rights, interests, or obligations hereunder without the prior written
approval of the other Party.
 
(e)           No Third-Party Beneficiaries.  This Agreement shall not confer any
rights or remedies upon any Person or entity other than the Parties and their
respective successors and permitted assigns.
 
(f)           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.  This Agreement shall be
effective upon the exchange, by facsimile or otherwise, of executed signature
pages.
 
(g)           Mandatory Press Releases.  Anything in the separate
confidentiality agreement which has previously been executed and entered into by
the Agent and Purchaser to the contrary notwithstanding, Agent and Purchaser
covenant and agree that they shall issue a widely disseminated joint press
release with regard to the transactions contemplated hereby within two (2)
business days following the Closing in form and substance mutually satisfactory
to Agent and Purchaser, except that the Parties expressly covenant and agree
that such press release issued pursuant to this Section 7(g) shall contain, at a
minimum, the following information with regard to the Lease Groups so acquired
by Purchaser:  (i) the total number of acres covered by the Lease Group; (ii)
the Counties and States where the Leases are located and (iii) the aggregate
purchase price paid by the Purchaser for the Lease Group.
 
(h)           Notices.  All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given if (and then
two business days after) it is sent by registered or certified mail, return
receipt requested, postage prepaid, and addressed to the intended recipient as
set forth below:
 
If to the
Purchaser:                                                                        If
to the Agent:
 
Deephaven MCF Acquisition
LLC                                             Northern Oil and Gas, Inc.
 
C/o Deephaven Capital Management LLC                                315 Manitoba
Ave., Suite 200
 
130 Cheshire Lane, Suite
102                                                       Wayzata,
Minnesota  55391
 
Minnetonka,
Minnesota  55305                                                   Telephone:  952-476-9800
 
Telephone:  952-249-5419                                                              Fax:  952-476-9801
 
Fax:  952-249-5316                                                                          Attn.:  Michael
L. Reger
Attn.:  Dax Atkinson
 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
facsimile, ordinary mail, or electronic mail), but no such notice, request,
demand, claim, or other communication shall be deemed to have been duly given
unless and until it actually is received by the intended recipient.  Any Party
may change the address to which notices, requests, demands, claims, and other
communications hereunder are to be delivered by giving the other Party notice in
the manner herein set forth.
 
(i)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws and decisions of the State of Minnesota without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Minnesota or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Minnesota.
 
(j)           Amendments; Severability.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by
Purchaser and Agent.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.
 
 
12

--------------------------------------------------------------------------------

 
(k)           Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.  Any reference to Applicable Law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.  The word "including" shall mean including
without limitation.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
first above written.
 


DEEPHAVEN MCF ACQUISITION
LLC,                                                   NORTHERN OIL AND GAS,
INC.,
a Delaware limited liability
company                                                            a Nevada
corporation


By:   Deephaven Capital Management LLC,
         a Delaware limited liability company


Its:  Managing Member
 



By:  /s/ Dax
Atkinson                                                                By:  /s/
Michael L. Reger


Name:  Dax
Atkinson                                                                Name:  Michael
L. Reger


Title:  Assistant
Secretary                                                                       Title:  Chief
Executive Officer







 
13

--------------------------------------------------------------------------------

 

EXHIBIT 1
TO THAT CERTAIN AGREEMENT
ENTERED INTO AS OF THE 14TH DAY OF APRIL, 2008,
BY AND BETWEEN DEEPHAVEN MCF ACQUISITION LLC
AND
NORTHERN OIL AND GAS, INC.




 
LIST OF LEASES IN INITIAL LEASE GROUP ACQUIRED
PURSUANT TO THIS AGREEMENT
Lessor
Date
Term
Paid Up (Y/N)
Net Revenue Delivered
Gross Acres
Net Acres
Cost $/Ac
Field landman & legal expense
Total Cost
Funding Date

 


 





 
14

--------------------------------------------------------------------------------

 

EXHIBIT 2
TO THAT CERTAIN AGREEMENT
ENTERED INTO AS OF THE 14TH DAY OF APRIL , 2008,
BY AND BETWEEN DEEPHAVEN MCF ACQUISITION LLC
AND
NORTHERN OIL AND GAS, INC.




 
LIST OF ADDITIONAL LEASES ACQUIRED
PURSUANT TO THIS AGREEMENT
 


Lessor
Date
Term
Paid Up (Y/N)
Net Revenue Delivered
Gross Acres
Net Acres
Cost $/Ac
Field landman & legal expense
Total Cost
Funding Date

 


 


 


 


 


           This Exhibit 2 is acknowledged and agreed to by the parties
identified below effective as of ________________, 2008.


DEEPHAVEN MCF ACQUISITION
LLC,                                                                   NORTHERN
OIL AND GAS, INC.,
a Delaware limited liability
company                                                                           a
Nevada corporation


By:         Deephaven Capital Management LLC,
         a Delaware limited liability company


Its:  Managing Member
 



By:                                                                By:                                                                


Name:                                                                Name:


Title:                                                                Title:                                                                



 
15

--------------------------------------------------------------------------------

 

EXHIBIT 3


 
DEFINITIONS
 
"Applicable Law" means all federal, state, local and foreign statutes, laws,
ordinances, regulations, rulings, orders, decrees, or administrative
requirements, including all decisions of courts having the effect of law in each
such jurisdiction, applicable to the Agent or the Purchaser or the Leases to be
acquired pursuant to this Agreement, adopted or issued, or promulgated by any
Governmental Authority having jurisdiction over the Agent, the Purchaser or the
Leases.
 
"Code" means the Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.
 
"Court" shall mean any court, tribunal, or judicial or arbitral body of the
United States, any foreign country or any domestic or foreign state, and any
political subdivision thereof.
 
"Damages" means any and all losses, damages, Liabilities, obligations, costs and
expenses, including without limitation, reasonable fees and disbursements of
counsel, and expert witnesses, sustained or incurred by the applicable Person.
 
"Environmental Law or Laws" shall mean any and all Federal, state and local
Laws, rules and regulations relating to pollution or the protection of the
environment, or occupational or human health and safety, including, without
limitation, Laws, rules and regulations relating to handling, processing,
storage, recycling, emission, discharge, disposal, treatment, transportation,
release or threatened release of any substances or constituents which are
regulated by, or form the basis of liability under, such Laws, in each case as
these laws have been amended or supplemented.
 
"Good and Marketable Title" shall mean such title that: (i) is deducible of
record (from the records of the records of the applicable state land office) or
is assignable to a seller out of an interest of record (as so defined) because
of the performance by such seller of all operations required to earn an
enforceable right to such assignment; (ii) entitles the seller to receive a
percentage of Hydrocarbons produced, saved and marketed from such well or
property not less than the interest set forth in Exhibit 1; and (iii) obligates
seller to pay costs and expenses relating to each such proved property in an
amount not greater than the interest set forth under the caption "Working
Interest" in Exhibit 1.
 
"Governmental Authority" means any Federal, state or local governmental,
regulatory or administrative authority, agency, bureau or commission or any
Court.
 
"Hydrocarbons" shall mean oil, condensate, gas, casinghead gas and other liquid
or gaseous hydrocarbons.
 
"Knowledge" shall mean, with respect the Agent, the knowledge, after due
inquiry, of any officer of Agent or person with primary responsibility for the
particular subject matter.
 
"Lease Group" shall mean those Leases purchased by Purchaser at a particular
Closing, as identified on Exhibit 1 in the case of the Initial Lease Group and
as identified on Exhibit 2 in the case of the Additional Leases.
 
"Liabilities" means any and all debts, liabilities, obligations and claims,
whether arising in contract or tort, whether accrued or fixed, absolute or
contingent, known or unknown, matured or unmatured or determined or
determinable, including without limitation, those arising under any Law, action
or governmental order and those arising under any contract, agreement,
arrangement, commitment, license, permit or undertaking.
 
"Lien" shall mean any mortgage, pledge, security interest, adverse claim,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing), any conditional sale or other title retention agreement, any
lease in the nature thereof or the filing of or agreement to give any financing
statement under the Laws of any jurisdiction.
 
 
16

--------------------------------------------------------------------------------

 
"Oil and Gas Interests" means (i) direct and indirect interests in and rights
with respect to oil, gas, mineral, and related properties and assets of any kind
and nature, direct or indirect, including working, leasehold and mineral
interests and operating rights and royalties, overriding royalties, production
payments, net profit interests and other nonworking interests and nonoperating
interests; (ii) all interests in rights with respect to Hydrocarbons and other
minerals or revenues therefrom, all contracts in connection therewith and claims
and rights thereto (including all oil and gas leases, operating agreements,
unitization and pooling agreements and orders, division orders, transfer orders,
mineral deeds, royalty deeds, oil and gas sales, exchange and processing
contracts and agreements, and in each case, interests thereunder), surface
interests, fee interests, reversionary interests, reservations, and concessions;
(iii) all easements, rights of way, licenses, permits, leases, and other
interests associated with, appurtenant to, or necessary for the operation of any
of the foregoing; and (iv) all interests in equipment and machinery (including
wells, well equipment and machinery), oil and gas production, gathering,
transmission, treating, processing, and storage facilities (including tanks,
tank batteries, pipelines, and gathering systems), pumps, water plants, electric
plants, gasoline and gas processing plants, refineries, and other tangible
personal property and fixtures associated with, appurtenant to, or necessary for
the operation of any of the foregoing.
 
"Person" means any individual, partnership, firm, corporation, association,
trust, unincorporated organization or other entity, as well as any syndicate or
group that would be deemed to be a person under Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
 
"Regulation" shall mean any rule or regulation of any Governmental Authority
having the effect of Law or of any rule or regulation of any self-regulatory
organization.
 



 
17

--------------------------------------------------------------------------------

 



 
EXHIBIT 4
 
ASSIGNMENT OF OIL. GAS AND MINERAL LEASES
 
STATE OF NORTH
DAKOTA                                                                §
 
§           KNOW ALL MEN BY THESE PRESENTS:
 
COUNTY OF
MOUNTRAIL                                                                §
 
WHEREAS, DEEPHAVEN MCF ACQUISITION LLC, a Delaware limited liability company, ,
whose address is 130 Cheshire Lane, Suite 102, Minnetonka, Minnesota,
55305, hereinafter called "Assignor" is the owner and holder of a partial
working interest in the Oil, Gas and Mineral Leases as described on Exhibit "A",
which is attached hereto and made a part hereof for all purposes ("Leases"); and
 
WHEREAS, Assignor, subject to the terms and conditions of this Assignment,
desires to assign all of its interest in the Leases to NORTHERN OIL AND GAS,
INC., a Nevada corporation, hereinafter referred to as "Assignee".
 
NOW, THEREFORE, Assignor, for and in consideration of the sum of Ten and
No/100ths Dollars ($10.00) in hand paid by Assignee, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, has
subject to the agreements and reservations noted below, BARGAINED, SOLD,
TRANSFERRED, CONVEYED and ASSIGNED, and by these presents does hereby BARGAIN,
SELL, TRANSFER, CONVEY and ASSIGN unto Assignee, all of its working interests in
the Leases together with all leasehold and other rights, titles and interest
that Assignor has by virtue of said Leases.
 
This Assignment is made and accepted subject to the following terms, conditions
and reservations:
 
 
1.
The terms and conditions of the Leases;

 
 
2.
The terms and conditions of that certain unrecorded Agreement dated February
_____, 2008 between Assignor and Assignee.

 
Assignor hereby reserves unto itself, its successors and assigns, an overriding
royalty interest of _____ percent (___%) of 8/8ths [NOTE:  to be 1% if Agent
purchases during the Initial Agent Option Period and 2% if during the Extended
Agent Option Period] in all the oil, gas and other minerals produced, saved and
sold from each of the oil, gas and mineral leases described in Exhibit "A".  The
overriding royalty interest reserved by Assignor shall be applicable and attach
to all extensions, renewals, top leases or new leases of any of the Leases
acquired by Assignee within a period of six months after the expiration or
termination of such lease, provided however, that the overriding royalty
interest in any such extension, renewal, top lease or new lease described on
Exhibit "A" shall be limited to the lands covered by the Leases.
 
Under no circumstances shall such overriding royalty interest ever be
calculated, determined or paid on a basis in excess of the proceeds on
production attributable thereto.  Said overriding royalty interest shall be free
and clear of all costs and expenses of drilling or producing, but shall bear
proportionately all severance or other similar taxes attributable to the
overriding royalty interest and the production therefrom and shall
proportionately bear its share of any post production costs of the compression,
dehydration, treatment, processing, transportation and marketing necessary to
render the oil or gas marketable or deliverable.
 
The overriding royalty interest may, without the joinder or consent of Assignor,
be pooled by the owners of the operating interest in the oil and gas leases, and
in event of such pooling, the overriding royalty interest shall be paid only on
the proportionate share of production as may be allocated to the oil and gas
leases covered by such unit or units.
 
 
18

--------------------------------------------------------------------------------

 
No obligations, either express of implied shall arise by reason of this
assignment, which shall obligate Assignee to keep and maintain any of the oil
and gas leases in force and effect either by payment of delay rentals,
compensatory royalties or other payments, by the drilling of any well upon the
lands covered by said oil and gas leases, or by any other means; it being
expressly understood that Assignor is to receive said overriding royalty
interest in the oil gas and associated hydrocarbons, if, as and when produced
and sold and that oil and gas leases may be released without the consent of the
Assignor.
 
This Assignment, the exceptions and reservations made herein and the provisions
of the covenants contained herein shall attach to and run with the Leases and
the land covered thereby and shall be binding upon and enure to the benefit of
the parties hereto, their respective heirs, successors, legal representatives,
executors and assigns.
 
This Assignment and the Agreements referenced herein contain the entire
agreement and understanding between the parties hereto with respect to the
Leases.  In the event any term or provision of this Assignment is determined to
be invalid or unenforceable, such invalidity or unenforceability shall not
affect the remaining terms of this Assignment.  Further, this Assignment may not
be amended, varied or terminated except by written instrument executed by both
Assignor and Assignee.
 
TO HAVE AND TO HOLD, the above described Leases unto the said Assignee, its
successors and assigns forever, subject to and in accordance with the terms and
the provisions of this Assignment.
 
Assignor, for the consideration stated herein, does hereby agree to WARRANT and
DEFEND the Leases assigned to the Assignee and its successors and assigns
against the lawful claims and demands of all persons whomsoever claiming or to
claim any part thereof, by, through and under Assignor, but not otherwise.
 
This Assignment is executed this _____  day of _______________, 200__, which
shall be the effective date of this Assignment for all purposes.
 
ASSIGNOR:
 
DEEPHAVEN MCF ACQUISITION LLC,
a Delaware limited liability company
 
 
By:
Deephaven Capital Management LLC,

 
 
a Delaware limited liability company

 
Its:           Managing Member
 
By:                                                                           
 
Name:
 
Its:                                                                           
 
and
 
ASSIGNEE:
 
NORTHERN OIL AND GAS, INC.,
a Nevada corporation
 
By:                                                                           
 
Name:
 
Its:                                                                           
 
 
19

--------------------------------------------------------------------------------

 


STATE OF                                                §
                                                      §
COUNTY OF                                                §
 
This instrument was acknowledged before me on the _____ day of _______________,
200__, by _____________________, as Manager of DEEPHAVEN CAPITAL MANAGEMENT LLC,
a Delaware limited liability company, acting in its capacity as Managing Member
of DEEPHAVEN MCF ACQUISITION LLC, a Delaware limited liability company, on
behalf of each said limited liability company.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
 
                                                                   

Notary Public
My Commission Expires:


                                    

 


STATE OF                                                §
                                                      §
COUNTY OF                                                §
 
This instrument was acknowledged before me on this _____ day of _______________,
200__, by ________________________, as ______________ of NORTHERN OIL AND GAS,
INC., a Nevada corporation, on behalf of that corporation.
 
IN WITNESS WHEREOF, I have hereunto set my hand and official seal.
                                                                   

Notary Public
My Commission Expires:


                                    


 
20

--------------------------------------------------------------------------------

 



 
EXHIBIT 5
 
LIST OF AGREEMENTS TO WHICH
LEASES ARE SUBJECT







